



Exhibit 10.49
SPX Corporation
2002 STOCK COMPENSATION PLAN


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
[ ] AWARD FOR NON-EMPLOYEE DIRECTORS


THIS AGREEMENT (the “Agreement”) is made between SPX Corporation, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Restricted Stock Unit Summary
(the “Award Summary”) to be displayed at the Fidelity website. The Award
Summary, which identifies the person to whom the Restricted Stock Units are
granted (the “Recipient” or “Non-Employee Director”) and specifies the date (the
“Award Date”) and other details of this grant of Restricted Stock Units, and the
electronic acceptance of this Agreement (which also is to be displayed at the
Fidelity website), are incorporated herein by reference. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to such terms
in the Plan. The parties hereto agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants to the Recipient
the number of Restricted Stock Units specified in the Award Summary (the
“Award”), subject to the terms and conditions of the Plan and this Agreement.
This Award shall also be subject to the terms of any applicable deferral
election made by the Recipient with respect to the Restricted Stock Units. Each
Restricted Stock Unit will entitle the Recipient to a share of Common Stock when
the Restricted Stock Unit ceases to be subject to any applicable Period of
Restriction (as specified in Section 4 below), subject to any applicable
deferral election. The Recipient must accept the Restricted Stock Unit Award
within ninety (90) days after notification that the Award is available for
acceptance and in accordance with the instructions provided by the Company. The
Award automatically will be rescinded upon the action of the Company, in its
discretion, if the Award is not accepted within ninety (90) days after
notification is sent to the Recipient indicating availability for acceptance. No
payment of cash is required for the award of the Restricted Stock Units pursuant
to this Agreement.
2.    Restrictions. The Restricted Stock Units evidenced by this Award may not
be sold, transferred, pledged, assigned, used to exercise options or otherwise
alienated or hypothecated, whether voluntarily or involuntarily or by operation
of law. The Recipient shall have no rights in the Common Stock underlying the
Restricted Stock Units until the Restricted Stock Units cease to be subject to
any applicable Period of Restriction and the delivery of the underlying shares
of Common Stock is made, or as otherwise provided in the Plan or this Agreement.
The Recipient shall not have any voting rights with respect to the Restricted
Stock Units, nor shall the Recipient receive or be entitled to receive any
dividends or dividend equivalents with respect to the Restricted Stock Units.
3.    Restricted Stock Unit Account. The Company shall maintain an account (the
“Restricted Stock Unit Account” or “Account”) on its books in the name of the
Recipient, which shall reflect the number of Restricted Stock Units awarded to
the Recipient.


4.    Period of Restriction.
Subject to the provisions of the Plan and this Agreement, unless they are vested
or forfeited earlier as described in Section 5, 6, or 7 of this Agreement, as
applicable, the Restricted Stock Unit Award shall


1
[ ] Director RSU

--------------------------------------------------------------------------------




become vested at the close of business on the day before the date of the
Company’s next regular annual meeting of shareholders held after the grant of
this Award, if the Non-Employee Director remains a member of the Board through
that time.
Upon vesting, all vested Restricted Stock Units shall cease to be considered
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Agreement and any applicable deferral election, and except as otherwise provided
in the Agreement (including Section 15) and any applicable deferral election,
the Recipient shall be entitled to receive one share of Common Stock for each
vested Restricted Stock Unit in the Recipient’s Account.
5.    Treatment Upon Disability or Death. If, while the Restricted Stock Units
are subject to any applicable Period of Restriction, the Recipient experiences a
termination of Service by reason of Disability (as defined below) or death, then
the Restricted Stock Units shall become fully vested as of the date of such
termination of Service without regard to the Period of Restriction set forth in
Section 4 of this Agreement. Except as provided under the Plan with respect to
any Award that constitutes deferred compensation subject to Code Section 409A,
“Disability” means, in the written opinion of a qualified physician selected by
the Board, the Recipient is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, unable to
perform the functions of a member of the Board.
6.    Forfeiture upon Termination due to Reason other than Disability or Death.
If, while the Restricted Stock Units are subject to any applicable Period of
Restriction, the Recipient experiences a termination of Service for any reason
other than the Recipient’s Disability or death, and subject to 7, then the
Recipient shall forfeit any Restricted Stock Units that are subject to the
Period of Restriction on the date of such termination of Service.
7.    Change of Control. In the event of a Change of Control, and subject to
Section 8, the Restricted Stock Units subject to any applicable Period of
Restriction shall become fully vested as of the Change of Control and shall
cease to be subject to the Period of Restriction set forth in Section 4 of this
Agreement.
8.    Effect of Change of Control. In the event of a Change of Control (and
subject to any applicable deferral election):
(a)    No cancellation, termination, lapse of Period of Restriction, settlement
or other payment shall occur with respect to any Restricted Stock Units if the
Board (as constituted immediately prior to the Change in Control) reasonably
determines, in good faith, prior to the Change in Control that the Restricted
Stock Units shall be honored or assumed or new rights substituted therefor by an
Alternative Award, in accordance with the terms of Section 14.5 of the Plan.
(b)    Notwithstanding Section 8(a), if an Alternative Award meeting the
requirements of Section 14.5 of the Plan cannot be issued, or the Board so
determines at any time prior to the Change of Control, any Restricted Stock
Units subject to an applicable Period of Restriction shall become fully vested
and free of any Period of Restriction immediately prior to the Change of
Control.
(c)    Notwithstanding Sections 7, 8(a) and 8(b), and subject to Section 14.4 of
the Plan, the Board (as constituted immediately prior to the Change in Control)
may, in its discretion, cancel any Restricted Stock Units in exchange for an
amount equal to the Change of Control Price multiplied by the aggregate number
of shares of Common Stock covered by such Award.
9.    Adjustment in Capitalization. In the event of any change in the Common
Stock of the Company through stock dividends or stock splits, a corporate
spin-off, reverse spin-off, split-off or split-up, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of Restricted
Stock Units subject to this Agreement shall be equitably adjusted by the Board
to preserve the intrinsic value


2
[ ] Director RSU





--------------------------------------------------------------------------------




of any Awards granted under the Plan.  Such mandatory adjustment may include a
change in any or all of the number and kind of shares of Common Stock or other
equity interests underlying the Restricted Stock Units, and/or if reasonably
determined in good faith by the Board prior to such adjustment event, that the
Restricted Stock Units (in whole or in part) shall be replaced by Alternative
Awards meeting the requirements set forth in Section 14.5 of the Plan.  In
addition, the Board may make provisions for a cash payment to a Recipient in
such event.  The number of shares of Common Stock or other equity interests
underlying the Restricted Stock Units shall be rounded to the nearest whole
number.  Any such adjustment shall be consistent with Code Section 162(m) to the
extent the Award is subject to such section of the Code and shall not result in
adverse tax consequences to the Recipient under Code Section 409A.
10.    Delivery of Stock Certificates or Cash. Subject to the requirements of
Sections 11 and 12 below, as promptly as practicable after the Restricted Stock
Units should be settled and paid on such date as otherwise provided in
accordance with this Agreement (and any applicable deferral election), but in no
event later than 60 days after such date, the Company may, if applicable, cause
to be issued and delivered to the Recipient, the Recipient’s legal
representative, or a brokerage account for the benefit of the Recipient, as the
case may be, certificates for the shares of Common Stock that correspond to the
vested Restricted Stock Units, or, pursuant to Section 8, a check will be
delivered to the last known address of the Recipient.
11.    Tax Withholding. Regardless of any action the Company takes with respect
to any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding (“Tax”) that the Recipient is required to bear
pursuant to all applicable laws, the Recipient hereby acknowledges and agrees
that the ultimate liability for all Tax is and remains the responsibility of the
Recipient.
The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.
The Company and/or any Subsidiary: (a) make no representations or undertakings
regarding the tax treatment in connection with the Plan; and (b) do not commit
to structure the Plan to reduce or eliminate the Recipient’s liability for Tax.
12.    Securities Laws. This Award is a private offer that may be accepted only
by a Recipient who is a director of the Company and who satisfies the
eligibility requirements outlined in the Plan and the Board’s administrative
procedures. This Award may not be registered with the body responsible for
regulating offers of securities in the Recipient’s country. The future value of
Common Stock acquired under the Plan is unknown and could increase or decrease.
Neither the Plan nor any offering materials related to the Plan may be
distributed to the public. The Common Stock should be resold only on the New
York Stock Exchange and should not be resold to the public except in full
compliance with all applicable securities laws.
If a Registration Statement under the Securities Act of 1933, as amended, is not
in effect with respect to the shares of Common Stock to be issued pursuant to
this Agreement, the Recipient hereby represents that the Recipient is acquiring
the shares of Common Stock for investment and with no present intention of
selling or transferring them and that the Recipient will not sell or otherwise
transfer the shares except in compliance with all applicable securities laws and
requirements of any stock exchange on which the shares of Common Stock may then
be listed.
13.    No Legal Rights. Neither the Plan nor this Agreement confers on the
Recipient any legal or equitable rights (other than those related to the
Restricted Stock Unit Award) against the Company or any Subsidiary or directly
or indirectly gives rise to any cause of action in law or in equity against the
Company or any Subsidiary.
14.    Plan Terms and Board Authority. This Agreement and the rights of the
Recipient hereunder are subject to all of the terms and conditions of the Plan,
as it may be amended from time to time, as well


3
[ ] Director RSU





--------------------------------------------------------------------------------




as any applicable deferral election and such rules and regulations as the Board
may adopt for administration of the Plan.  It is expressly understood that the
Board is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
all of which shall be binding upon the Recipient.  Any inconsistency between
this Agreement and the Plan shall be resolved in favor of the Plan.  The
Recipient hereby acknowledges receipt of a copy of the Plan and this Agreement.
15.    Compliance with Code Section 409A. Notwithstanding any provision of the
Plan or this Agreement to the contrary, the Award is intended to be exempt from
or, in the alternative, comply with Code Section 409A and the interpretive
guidance thereunder, including the exceptions for stock rights and short-term
deferrals. The Plan and the Agreement will be construed and interpreted in
accordance with such intent. References in the Plan and this Agreement to
“termination of Service” and similar terms shall mean a “separation from
service” within the meaning of that term under Code Section 409A. Any payment or
distribution that is to be made to a Recipient who is a “specified employee” of
the Company within the meaning of that term under Code Section 409A and as
determined by the Board, on account of a “separation from service” under Code
Section 409A, may not be made before the date which is six months after the date
of such “separation from service,” unless the payment or distribution is exempt
from the application of Code Section 409A by reason of the short-term deferral
exemption or otherwise.
16.    No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered under this Agreement. The Board shall determine whether cash
or other property shall be issued or paid in lieu of such fractional shares of
Common Stock or whether such fractional shares of Common Stock or any rights
thereto shall be forfeited or otherwise eliminated.
17.    Amendment. The Board may at any time amend, modify or terminate the Plan
and this Agreement; provided, however, that no such action of the Board shall
adversely affect the Recipient’s rights under this Agreement without the consent
of the Recipient. The Board, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Agreement so that the Award qualifies for
exemption from or complies with Code Section 409A; provided, however, that the
Board and the Company make no representations that the Award shall be exempt
from or comply with Code Section 409A and make no undertaking to preclude Code
Section 409A from applying to the Award.
18.    Severability. If any provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or the Agreement under any law deemed applicable by
the Board, such provision shall be construed or deemed amended to conform to
applicable laws, or, if it cannot be so construed or deemed amended without, in
the Board’s determination, materially altering the intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or person,
and the remainder of the Agreement shall remain in full force and effect.
19.    Governing Law and Jurisdiction. The Plan and this Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
United States of America. The jurisdiction and venue for any disputes arising
under, or any action brought to enforce (or otherwise relating to), the Plan
will be exclusively in the courts in the State of North Carolina, County of
Mecklenburg, United States of America, including the Federal Courts located
therein (should Federal jurisdiction exist). As consideration for and by
accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 19 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall
become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 19.
20.    Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase


4
[ ] Director RSU





--------------------------------------------------------------------------------




of all or substantially all of the business or assets of the Company or both, or
a merger, spin-off, consolidation or otherwise.
21.    Compensation Recovery. This Award shall be subject to any compensation
recovery policy adopted by the Company, including any policy required to comply
with applicable law or listing standards, as such policy may be amended from
time to time in the sole discretion of the Company.  As consideration for and by
accepting the Award, the Recipient agrees that all prior equity awards made by
the Company to the Recipient shall become subject to the terms and conditions of
the provisions of this Section 21.
22.    Language. If the Recipient has received this Agreement or any other
document related to the Plan translated into a language other than English and
the translated version is different than the English version, the English
version will control.
23.    Further Assurances. The Recipient agrees to use his or her reasonable
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for the Recipient’s benefit or to cause the
same to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions hereof and the transactions contemplated herein.


5
[ ] Director RSU



